DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 30 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (“Lee”) (US 2021/0064172 A1).
Regarding claims 16 and 30, discloses a display device (DISP, fig. 2), comprising:
a display area (AA);
a peripheral area (DA and NA) at least partially surrounding the display area;
a display layer (ED, PLN, INS and GI) including a plurality of display elements (ED) disposed in the display area;

a touch sensing layer (Y-CL, Y-TE, X-CL and X-TE) disposed on the thin-film encapsulation layer and including a conductive layer (Y-TE and X-TE) and a touch insulating layer (ILD), the conductive layer including a touch electrode or a trace line,
wherein the display area is at least partially bent about a bending axis (inclined surface figs. 9 and 13A), and
wherein at least one of the first encapsulation layer (not shown in ENCAP, fig. 13A), the third encapsulation layer (not shown in ENCAP, fig. 13A), or the touch insulating layer (ILD) is bent along the bending axis of the display area and includes a silicon carbon compound material (paras. 0127-0139).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-14 and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US 2017/0117346 A1).
Regarding claim 1, Lee discloses a display device (DISP, fig. 2), comprising:
a display area (AA);
a peripheral area (DA and NA) at least partially surrounding the display area;
a display layer (ED, PLN, INS and GI) including a plurality of display elements (ED) arranged in the display area;
a thin-film encapsulation layer (ENCAP) disposed on the display layer and including a first encapsulation layer (PAS1), a second encapsulation layer (PCL) disposed on the first encapsulation layer, and a third encapsulation layer (PAS2) disposed on the second encapsulation layer; and
a touch sensing layer (Y-CL, Y-TE, X-CL and Y-TE) disposed on the thin-film encapsulation layer and including a plurality of touch electrodes and a plurality of trace lines,
wherein the display area is at least partially bent about a bending axis (inclined surface figs. 9 and 13A), and
wherein the third encapsulation layer (not shown in ENCAP, fig. 13A) is bent along the bending axis (inclined surface figs. 9 and 13A) of the display area and has a structure including an inorganic insulating material and a silicon carbon compound material (paras. 0127-0139).
Lee does not specifically disclose the third encapsulation layer has a structure in which a first layer and a second layer are alternately stacked.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the encapsulation layer as taught by Kim in the system of Lee in order to obtain a multi-layer structure may reduce the bending stress in the bending area.
Regarding claims 2 and 18, Lee discloses a thickness of the second layer is greater than a thickness of the first layer (thickness may vary at the manufacture process, para. 0179).
Regarding claims 3 and 19, the combination of Lee and Kim discloses the second layer includes silicon oxycarbide (SiOCy) or silicon oxide (SiOxCyHz) containing carbon and hydrogen (paras. 0105-0106 of Kim).
Regarding claim 4, the combination of Lee and Kim discloses the first layer includes an inorganic insulating material including silicon (paras. 0105-0106 of Kim).
Regarding claim 5, the combination of Lee and Kim discloses the first layer includes silicon nitride, silicon oxide, or silicon oxynitride (paras. 0105-0106 of Kim).
Regarding claims 6 and 21, the feature of an edge of the first layer extends further toward the peripheral area than an edge of the second layer extends towards the peripheral area would be obtained as matter of designer’s choice.
Regarding claims 7 and 22, Lee discloses the touch sensing layer includes:
a conductive layer (Y-CL, Y-TE, X-CL and Y-TE) including at least one of the plurality of touch electrodes or at least one of the plurality of trace lines;

a second touch insulating layer (ILD) at least partially covering the conductive layer and including an organic material (paras. 0149, 0153 and 0156).
Regarding claims 8 and 23, Lee discloses the first touch insulating layer includes an organic insulating material or a silicon carbon compound material (paras. 0149, 0153 and 0156).
Regarding claims 9 and 24, Lee discloses comprising an auxiliary layer arranged on a bottom surface of the conductive layer facing the first touch insulating layer, the auxiliary layer including an inorganic insulating material (paras. 0149, 0153 and 0156).
Regarding claims 10 and 25, Lee discloses the touch sensing layer further includes:
a second conductive layer (Y-CL) disposed between the first touch insulating layer and the second touch insulating layer, and
a third touch insulating layer (PAC) disposed between the conductive layer and the second conductive layer.(paras. 0149-0156).
Regarding claims 11 and 26-27, Lee discloses the third touch insulating layer includes a layer include an inorganic insulating material and a layer including a silicon carbon compound material (paras. 0149-0156).
Regarding claim 12, Lee discloses a thickness of the layer including the silicon carbon compound material is greater than a thickness of the layer including the inorganic insulating material (paras. 0149-0156).

the first touch insulating layer (T-BUF) at least partially covers the bent area (fig. 13A).
Regarding claims 14 and 29, Lee discloses each of the plurality of trace lines (SL and TL, fig. 12) includes an inner portion, an outer portion, and a connection portion, the inner portion and the outer portion being respectively arranged on two opposite sides of the bent area (NA2) with the bent area disposed therebetween, and the connection portion being connected to both the inner portion and the outer portion through contact holes and connecting the inner portion to the outer portion (paras. 0204 and 0205).
Regarding claim 17, the combination Lee and Kim discloses the second encapsulation layer includes an organic insulating material (para. 0136 of Lee).
wherein at least one of the first encapsulation layer or the third encapsulation layer has a structure m which a first laver and a second layer are alternately stacked, the first layer including an inorganic insulating material that includes silicon, and the second layer including a silicon carbon compound material (paras. 0103-0106 of Kim).
Regarding claim 20, Lee discloses the peripheral area includes a bent area (NA2, figs. 12 and 13A) a pad (DDC), the pad being spaced apart from the display area (AA) with the bent area of the peripheral area disposed therebetween, and
wherein an edge of the thin-film encapsulation layer (ENCAP in the NA2) is disposed between the display area and the bent area of the peripheral area (ENCAP in the NA2, para. 0234).
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and further in view of Zhang et al. (“Zhang”) (US 2020/0209916 A1).
Regarding claim 15, Lee discloses the display area includes a main display area (AA, fig. 2)
The combination of Lee and Kim does not specifically discloses a plurality of lateral display areas, and a plurality of edge display areas, the plurality of lateral display areas constituting an image surface that is different from the maim display area, and the plurality of edge display areas connecting the main display area to the plurality of lateral display areas.
In a similar field of endeavor of display device, Zhang discloses a plurality of lateral display areas, and a plurality of edge display areas, the plurality of lateral display areas constituting an image surface that is different from the maim display area, and the plurality of edge display areas connecting the main display area to the plurality of lateral display areas (figs. 1 and 3, paras. 0053-0055).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the lateral display areas and edge display areas as taught by Zhang in the system of Lee and Kim in order to increase used areas of the display area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2021/0151513 A1) disclose an encapsulation layer has a multilayer configuration in which a first inorganic encapsulate layer, an organic encapsulate layer a second inorganic encapsulate layer are stacked on each other.
Kim et al. (US 2018/0166652 A1) disclose a display apparatus includes a substrate having a bending area between a first area and a second area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693